Sy

Memorandum of Understanding and Agreenic

hetweert

gry

The Government of the Republic of Sierra |

ACdaX Bloeneray Sierra Leone Ltd

and

February 9", 2010
Memorandum of Understanding and Agreement
Dated February 9", 2016

Between
The Government of the Republic of Sisrra Leone (GOSL) acting by each of the

(1

Ministries of Agriculture, Forestry and Food $ Seaurity, Energy and Water Resource O58,
Finance and Economic ¢ Development and Trace and Indus ustrys

(2) Agdax Gloenergy Slerra te: one Limited, a limited Habe ily company established and
reg: istered under the } laws of Sierra Leone with COMDSY TUT ber CHESTS 20 008 anc yith
ite registered office at the date of this Memorandura at 4A Li verpeol Street, PO Box 810,
Freetown, Sierra Leone (ABSL): and

(3) Aildax & Oryx Holdings 8.

Recitals

Bs ABSL, wich is an affiliate of the Addax 2 Oryx Holdings BV, proposes te set un a large
scalé sugarcane plantation, atha anol distiller ¥y and power plant at Makeni ie Bomball

cisinet (the Project).

S ABSL. intends to export the bulk of ‘its future ethanol procuction to the EU market and to

uppy lis excess power Productian to the National Power Authority (NPA) to be fed inte
the national power grid

C ius intended by ABSL that the Project is implemented in twe pNnases as follows:

Phase 2010-2013 — rrase H: 2018.26075

Cultivated Plantation siz 10°00 ha 20000 ha

Distillery capacity: 359 KLpd 700 Kiped

rower co-generation capeciy: 15 MV 30 AVY

Estimated investment 200 mio Euroa JOG mio Euro

Estimated Labour: 3000 AGS

iD in Phase |, ABSL proposes to SusrEniee & & yoarly availability of about J0,000 MV vc oF
eeciricity to NPA and to meet all capital e expenditure Necessary to connect to the grk

E ABSL will seek to Improve the livelihoods of the local population Dy establishing a
smaihoider and outgrower support scheme, bulidh Ing and improv AQ Social infrastructure,
employing and/or contracting up to 4000 staff and ineining lis workforce:

F ABSL has elected fo set up iis Project in Slerre Leone because of ts favourable
agniciimatic conditions and GOSL’s commitmant fo } prov wg ine | investment aimete, the
track record of the Addax & Oryx Holdings BY's group of companies and their experience
of dein g business | in Sierra Leone, the availabil: ity of land and water and duty-Tree access
to the. EU market

G ABSL has finalised the technical and envirc nmental studies which confirmed ine

feasibility of the Project from. iné perspective of soll qua aity, climate and environrmenta’
conditions and transport and transmission logistic:

2
ff
HE pein

H

‘ As

ABSL has negotiated land lease agreements covering the project area witt
office, chiefdom councils and landowners of Bomball district:

4

wT
peed
nnvipe!
te
ay,
fa)
.
tA
at
ng
tS
pone

The European Development Finance institutions DEG (Germany), EAIF (United
Kingdom), FMO-> (the Netherlands} and OsER (Austria), as well as the African
Development Bank, have declared their support for the Project and their intention to
Participate in the financing round in a etter to the Government of Sierra Leone dated
August 2009-

and whereas,

I
Pa

K

Ml

N

CC

R

Environmental, Social and Health Irno

it is the poliry objective of GOSL to attract targe-scale foreign investments fo the
agncultural sector of Sierra Leone:

GOSL seeks to promote the use of iocal raw materials and the establishmen: of value-
ecdcing transformation industries:

GOSI. supports the establishment of independent sower Blarts based on renewable
feedstock to increase Sierra Leone's power Proguciion capacity and to aleviate its
dependency on imported fossit fuels:

GOSL welcomes labour-intensive Industries which provide stabie income and raining to
its workforce:

GOSIL. promotes the establishment of sustainable economic Ceantvres in rural areas:

*

onsidering:

GOSL has agreed the Project mests the policy objectives of GOS;

GOSL recognizes ine expected benefits af ihe Project in terms of joo creation, education,

Stable income, and infrastructure, as well as the positive indirect effects of a large
economic centre in Bomball district:

i population which still
$ that the Project wiff

GOSL wants to improve the livellhood oF an impoverished rure
suffers from the consequences of the civil war anc FeCodnize
contribute to this:

GOSL recognizes the Project will be based on

() the provisional business plan attached to this Memoranduny and
fi)

é

: z

the environmental and soci! sustainability criteria to be evidenced in the
Dact Assessment (ESHIA):

GOSL recognizes the benefits of the acditienal power preduction capacity which can be

Supplied into the national bower grid :

GOSL recognizes the Project represents an Opportunity to enhance the re wable
energy sector in Sierra Leone:

GOSL recognizes the contribution the Project is intended to make 06 the agricultural and
osher economic sectors in Sierra Leone and that it will indirectly Neip attract other foreign
investments into the agricultural and other economic Seciors:

GOSL recognises the letter by ihe Minister of Finance ang Economic Developmen: dated
2.4" December 2008 to ABSL confirming the Support of GOSL for the Prolect and its
im &
readiness to grant investment incentives in the form of tax Naidays and exemotian of
duties to ABSL in connection with te Project.

GOSL and ABSL have agreed. to enter into this Memorandum of Understanding and
Agreement, which is intended to have egal effect.

tis agreed as follows:

NO

tos

an

GOSL in regarding the Project as a pioneer and priority investment in the agricultural,
industria! and power sectors in Sierra Leone and taxing inte accaunt its investment
promotion policy, GOSL Suppons ABSL's development of the Project by:

Recognising the requirement of ABSL to secure additional munding fram investors and
lenders: ard |

in view of that status, to. Support ihe Project hy hereby agreeing fo the main nicentives,
exemptions and rights as set out in the Appendix below, |

ABSL in consideration of the representations and agreements in this Memorandum

agrees, subject to achieving financial close and final investment aporoval by the Addax &
Oryx Holdings BY group, to implement the Project according to its Business Plan and to
méel all project-related infrastructure capital costs an Ucipated in that Business Pian,
including but not limited to land clearance, earth Moving, road and rail construction,
installation of pumping stations and an imigation network and systems, factory installation
and ft-out and related civil works, residential and socia| infrastructure as outlined,
installation of an electricity sub-siation and connection to the Bu miouna power line,

sievant ancillary services, such as

ABSL agrees to permit tendering by local suppliers of r
rom time to time on suck terms and

warehousing, packaging, enc neering and shipsing,
conditions as ABSL shall reasonably specity,

x
3

insofar as ABSL considers it necessary GOSL egrees this Memerandum will be given.
turther affect to or implemented in further detail oy GOSL artering Into such further
agreements and taking such further action as ABSIL may reasonably renuest.

Those shareholders, their affiliates and others reiétred to in the Appendix as having the
oenelit of a right, entitlement, discretion or the benefit of an obligation by GOSL shall
have direct benefit of such right, entifement or, as the case may be, discretion and to
enfarce such obligation under this Memorandum.

This Memorandum is governee and shall be construed in accordance with ths laws of the
Republic of Serra Leone and Is intended to be fegally binding on the parties,

This Clause applies to any claim dispute or difference of any kind between the paruss
arising out of or in connection with this Memorandum (@ Dispute). That mctudes, without
limitation, any question about the Memorandum’s exisienae, validity or terrnination,

fi) All Disputes shall be referred ta and finally resolved by arbitration in London
before three arbitrators under the Rules of Arbi ration of the Intemeticnal
Chamber of Commerce from time to time in force This Clause incorporates

those Rules excent where they conflict with tis express terme.

fi} Each party shal nominate an arbitrator jn the Request for Arbitration or Answer
as ine case may be not later than 14 days afer service of a written request by
either party to do so. The partles must then seek fo agree on and nominate a
third arbitrator to act as Chairman within 14 Gays after confirmation of the second

arbitrator's appointment. Patina agresment bebveen the partias the two
: f
se
a6
Wier +
: 3.
wwe

09
rr
C3
sua
aw
yong

arbitrators eiready appointed must within 14 days nominate the thirc
&ny of the parties fall to nominate an arbitrator or the two arbitrators oat ready
appot ited fail fo nominate tI he Chairman, the eopolniments shall be made by the
IOC Court of Arbitration

The proceedings shall be conducte ct in tie & nglish language. All documents
submitted in the arbitration shalt b be in the English language or, if in another
language, be accompanla ad by & certi fed Ernolish transiation,

None of the parties ; Tray appeai t C any Cowl on @ question of law arising out of an
award made in the arbitration. The carties 8 irrevocably waive any rights of aposai
they might otherwise have hed,

The award shall be fina! and binding on ihe oarties or anyone claiming through ar
Under them and judgmery it ‘rendered on the award May De erfered in any court
naving tucisdiction or Fapevicalion May be made to such court for fr udicial
eccepiance ct the award and an order of eniarcament as the case mea ¥ be.

GOs. i rrevocably and uncanditionaly:

fa) acknoy lacges that the execution, performance ane c Velvery by gach
Party of this Merr oF andum shall constitute a pra oo commercial
transaction entered into entirely in lis commersia capacity
(0) agrees that sould any other pariy oring legs. Proceedings against it ov
its assets in relation to this Memora: sdum, Mo imiunity from such egal
ici deemed te meluce withou iT Rrrntabon, suit,

proceedings wa ven shail be S
atiachment 5 prior to judgement, other gitackment, the obtainin OF
judgment, ex cut on of olner enforcerient) shall be claimed b by or an
behalf of itseif Other than in respect of government t uiidings ocate sd a

Sierra Leone orb uilding gs forming part of a d iplormnatic or consular mission

(except to the ex! tant Necessary to ohect service of lecal proces i and
{3} consents generally in respect of any Such orecaedings fo ne CHIP) OF

any relief or the Baus cf any process in conne: chon with SU

provesdings in meiuding the making, enforcement or exen: on

DrDoSriy what soever (respective of Hs use of intended uw

of judgment whieh may be meade or given in stush sroceadings,

and ABSL irrévecebly and unconilitic: naly GQ GR8. i shall not ne e nt med 1, anc
Lall not, take any ; action ce BIOTCS judgeme a ot aroitral a. VAG aga nist ary
bank account neid by GOS. (including of as Ay OTULS diplornaic or Const ay

A § - - rf a sheep Ste ate Se we ne Tet. & oe i : Pe teks oa ;
missions) within a period of 48 dave @ fron ihe date OF BUGS fucament a: award Of

aw

toe

Such longer seriod oranied to sOSL my the

vee

Sa

( wee!
4
ty
Appendix

i
i
|

Kee

|

;
;

7
cos
" fw

AAA

{hn hres
*y

_| Permits

!
}
:
i
‘
¢
3

3. Further Permits

SSE aah baths ore

4.) Gavernment

Project

CREE BO EEN AN ACNE REE Athenee eee RN “ne Nn jest cae

NaN Ard gE
nr as
5

Pa

3

z

3

?

q

Fy
H
¢
i
Fa
H

;
i

3

OUST ED ERNE AND PRI EE tenn cn RAGS,

A. Government Support

| SOSL supports the Pro}

| such dacuments to ensure the successfa
| Tunding.as ASL. its shareholders or the
ume totime,

Suppart to the

B. Permits

| complies with all published requirements.

generally avaiable to the public in Slerra
| COSL undertakes that should AB

| participating in the Pro 6Ci of Rs funding,
| Jurther perrut or offier auinorisation in co

the Republic

WN ne

_fequirements:of ine laws of
permits or authorisations,
in Serre Leone,

ae,

Sime BN Ae NA et

TERT Ger ROT RE Sd, apeae red

i } GOSL agrees ih

| terminated or revoked, or amend
| conditions on'y (which inotud
which Be generally r aunite

) was issued). :

3
5

edarch

Permits | iF ABSL or olher person to whol
peril or authorisation, GOSL
exercise any power pursuant to the laws.
of such failure. However, GOSL agrees |
oF public authority wilh exercise any such

hme.

Breech of

given the opporunity, and jailed within €
. Give OBE RY

| SUCH notice, te recilfy, remedy or cura
Fa J nl

| acting reasons
| significant risk to fife or tha environment.
PI Met BS ee ak Of Es Hive’ ad RE TES wee i} 5 1%,

anuicipaied es being reasonably nesessa
experienced and efficien

PL SUNN ade tte mort:

Weeks after ihe application js |
| feasons whith are objectively reasonab

envitonmental management

Ptr he,

ect and agrees to provide such assistance and enter into

| GOSL confirms that ASSL will be granted al 3
authorisations in connection with the Project and its funding provided that ABSL

Leone in relation to such permits or authorisations, the datails
ABSL (or any oiner serson

| Project (oF any part of the Project) or lis fiz
_ &nsure such permit or other auihorisation
| OF, ag the case Mey OB, such other PETSon COMES with all oublished

atanry permit. or other authorisation will only be cancelled.

@ the laws and published regidatio
ble to ine public

m it was issued fal
{or any relevant official or public aut

person(s) # shell specify for this purpose Nave frst been
weeks’ and any minimum Statutory period of mole

such fale unless, in tha opivan
ably, there is a significant risk to fe or the

: Pelevant permit or authorisation for he mindmum period of terne Which cou

ror the ourposes of this paragraph, “reas
period of 6 six weeks from date of delivery of the Notice. .

The Environmental Licence for the Project will be granted fo A
conditions only which are typical for an Environments! LIG&nce, Mo later than 6
lodged unles
| Jnane Tor withholding such Environmental
Licence under the relevant iswe of the mRepubic of Sierra Lec
flan Gnicluding the ES

ae

POONA BRERA LOE RP PEE; ORM FE celal ae GON pcr irraneminlamna nels ae,

(implementation of the Project and Ns
funders may reasons oly require fram

iihe required permits and other

of the laws of the Republic of Sierra
ofwhich are
Leone,

taking part or

ai any time, be required fo obtain any
nnmaction with Neelf, ts activities or the
nding, itshall take all necessary sters

is Issued forthwith provided that ABSL

£

1G

of Slerra Leone In relation to such

ihe details of which are generaly available to the pulvic

with fs terme arid
hs, ihe celalis of

wera Leone, pursuant fo which it

anged, in accordance

in

s to abide by any terms of any
noni) may

of the Republic of Sierra Leone tn respect

i wil not Cand will procure that nc official

power UNiess ARSL and such other

given the longer of two

e (the Notice) of such failure and

after receipt of

OF SOSL

KA

reasonable oerhad of time
environment, if there is a
GOSL shall be entitled te auspenc the
lg og

ry for an organisation: WHICH fs competent,

tto prevent such risk Oncurring.

onadle period” means ata minimum

8

SL, Subject to

tet He
S (@) withheld for one or more lawful

Me Of GS ABSL’s

A} is not being ny

6

?
APPR an tad emmnne

|

3

FS
TIN RAAT NR reer Pay erat ENV viata tare rrr eR NRRL NC nae ee ER et CUA TR CRATE eA RPE ie Peeps masini ay tan RIO RANA AAAEE ERATED SE SA CECAIRY AE NRNIOR SANNA tr phe
Hy x a Ae. - 4 “x: fr
i | to a maternal extent.

é i 1° ,

i %

H i

TINSEL ARAN IT BODY A AN AA AAA LN A ENE SOE DAE TS et A TT Ce SOF ANA Se A I POTOA SSID NTF I le ™

G. incentives, waivers and concessions

| GOSL agrees that the directors, consullants and employees (including iheir
lnmediate families) of ABSL. and is contractors and sub-comtraciors, shall |
he entitled to: |
!

5

(aj enter into, leave and reside in Sletra Keane for ine purposes of the
Propech

| tb Work in Glarra Leone (excluding immediate families who are only
entived to apply to work in relation te the same conditions thet apply
4 to other ex-patriates);

Fs .

| (C) ring into or impor, and to expart tolowing or.in anticipation of the
encing of thelr period of residence or work , Such persorial and
household effects {including one vehicie perlamily}, ree ofalltexes
and all customs duties (other than any orevalling ECOWAS tax which |
is currenily set at 0.5% of the value ef the applicable goots) but
othenwise sublect io GOSL's usual terms and conditions being applies
anc without any discrimination and for the same te be processed
through the port of entry or exit, Including any customs procedures:

_ without delay, and

(@} subject te the appticable sales dulesfax, sell within Sierra Leone eny
such effects brought into or inported inte Slerra Leone,

GOSL agrees that it shall procure that all relevant oficlale or public
+

nnn terme te ttt AD, crept et ee we TF ma ey RT RANT tate nar eernitcnanne Atl ORR AAAI AA Ne ARCANE Ahan rte pene mena

|
|
:
:
|
|
|

authorities shall deliver without delay ail documents . permits snd lleences
required to give effect to the foregoing.

ABSL agrees that i will coniply with all labour faws in Slerra Leone Including
ihe General Law (Business Start-Up) (Amendment Act 2007.

GOSL agrees to procure that at all mee ABSL. its cordractors, ard sub-
contractors are entiiied fo import into and export from Sierra Leane without
restriction all seads, plants, fertilizers, agricultural materials relevant fo crop
cultivation, plant, equipment, machinery, spare parts, materlais and supplies
required for the construction, competion, operetion and maintenance of the
Project (or any part thereof}, and that each of the sane will be processed

| through the port of entry, Including any customs procedures, without delay,
unless GOSL considers, acting reasonably, that there is material danger i
ifs, properly or the environment arising therefrom and any restriction
imposed applies. equaily to all persons in Slarra eore, GOSL agrees that it
Shall, and that it shall procure that all relevent officials oF public authorities
shall deliver without delay all documents. permits and licences required to
give effect to the foregeing.

8. | Importand export of
i @quipmentand

= . bl

| Moterials

x
is

ARR AE RR RT RANA NY FERRARA EL oly Ce aoa ana =,

nensathe nies aaka Lane ceo ee

t
§
=
§
&

fone Ae SRN ane kts atta ana cee

|
3
t
t
4

GOSL agrees thal the import of any agricultural inpuls shal net be sublect to

|
|
|
|
-
} 5
|
i
5
H
-% as ok PS : :
any Tax oF culy wheisoever,

Sane NNN al ye AAR alg pe PR Na

RNAS AERC SESE PRE OARS ARC NE RONAN ry Sg ONAL AINA LY A Wi pa ate pe tat Le

' GOSL agrees that all plant, machinery and equipment which are nol
| agricultural inputs are eligible for duly free imparts for & years of operations

SP MET EN AS ratte as Sah eene sens
“

La I ABSL is allowed to elect the applicable 5 veers which must be

Vern nt nn tnt en,

wet Neate bint Nt eee int .t Rae yervinot anunes Fearn

i

ORM te AMANO Ae Satay

SE RAN ome roman weet asgvenes ayy

A NEE ONE OREN RAE fe

Sree te Nels pnarne

ARO as net or ai dh am pebble hn op

faeces

WS ee

}
|
i
i
i
i
a

|
|

Porno OREN CNN Cree Neat beapeatr cay canganspacaanaad

nea Te ara neat wT PATON a ala een ae SI cM
Be Fase.
| CONnUNUOUS.

|

EN ANA AMR ity Yate fe

PENA ANE NN COE Amn TNE NIM ty opty

aa ovani ar eee,

ee matinee ama inne ibe Manne nn! EIR NAN on uate erwla tte oe

|

GOST shall wri en <* mae ans Cprnetanno mn ce srry en ememmenmanms ee}
GOSiL shall procure that the foil OWING [ax featment will appi ¥ fo and in
Feepeci of ABSL and the offer antties referred ta below (oulealy in retation
2 an activity connected with the Protect:

ABSL shall be enitled to claim tax deductions in reepect of
depreciation of Hs capital aseeis of the Project over a period of 29
Years from the date of COMMmencernent af commercial operations af
whe Project, ,

(aj

iD) Aftican Development Bank VAPOR’) is entitled to en exemption
Fram withholding tax on interest recelpls, Insofar ag not already
bedetiling fom an exeription, GOS i, Wil exempt from withholding
(ax interest payments made to other lenders at least 20 percent of
which is directly or indirectly owned by 2 foreign government and
which has as-one of iis primary objectives ine provision of
development finance inemerging markets (Other Qualifying
Lender).

Sublect to paragraph Seti, ABSL shall othervise deduct withholding
tax af a reduced vale of 5% tory nierest payments,

{c) AGSL shall be entitfed to an ex mplen from deduntion ot
withholding tax on $0% of any dividend paid until 2020 prowicdect
inet ABSL maintains records of lis financial vansactions anc
records relevant to the culdvation during this panod of sugar cane
{such records to be retained by ABSL fors years). The remaining
90% of any dividend shai he Subject lo-the withholding tax
deduction of 10%: Frora ts: January 2027 all dividends shell be
subject to 9 withholding tax of 10%,

Payments of rent by ABST. in connecvon with any land jease or
rights shall be allowable deductions for corporate tax DUPPUSes ancl
not subject to any withholding tax, Other bone fide business
payments and expenses of ABS. shal he allowable deductions for
Corporate lex purposes and not subject to any withholding tax only
@S explicily provided in this beragrapn Gi.

GOSL acknowledges the oflake and marketing agreement
beiween ASSL and Addex Bhergy SA arid confirms that marketing
fees of up to 8% of ethanal agies Wi De an allowable deduction for

GOmpOrale tax purposes and not subject to any withholding tax. Any
- amour in excess of 8% wil net be allowable for tax purposes and

|
|
|
j
|
1]
j
i

sto rernnrnntnnr nnn wennintiinamene thholding tax at the apr

willbe treated as dividend paymenis subject to the provisions of
paragraph O(c},

GOSL and ABSL agree that unti 34 Sl December 2014, direct head.
office casts and management fees, which for the avoidance of
doubt excludes payment for gcods or services. provided by @ third
party that is nolan affiliste of ABSL, he “Overhead Alipcation") that
can be demonstrated to be properly incurred for the spesific
Pulpose oF benefit of ABSI's business and rernbursed ky ABSL. wil
be frealed ac a bona fide business Payer and expense
representing an allowable deduction for corporate tax PUPPOSES 2
mol subject bs aay wihnoding tax, Subject to 4) the submission a7
invoices, and as leid oud in a detailed schedule of expenses verficd
by independent auditors, and GD the approval of the board of the
directors of ABSL, After 4 January 2015 any Overhead Allocation
over the Overhead Cap will be Subject to corporate fax and

etna e =,

reer ORION RNA ROA Rt a ena try reer terre STE et iat NN tetera

TAIT RN ACN cat MRCP Ha a oon

rage iccr;

RN Re ANN RY ete NY amet

eee ee Aa ghar iy <p ty Aetwmana nent seth reel are Neh WW OEY, 7. ONIN
ine audited neame statement) provided that i can 'e demonstrated |
by ABSL that each reimbursement us to the Overs gad Can wes
Properly incurred for the specific purpase or Hens of ABSL's
business, and is subject to (}} the submission of‘nyoices, and as
iaid out in a deislied Schechie of expenses vertisd by independent
auditors, and (i) the aporoval of the boare of the directors of ABSL.

ia} No company doing business with AGBSL or ABSL’s funders ar any
atiliate company of ABSL will be, or be deemed to be, regidant,
domiciled, carrying on. business ar otheiwise subject fo taxation in
Sierra Leone solely dus to the emering into, delivery, performances
oF enforcement of any docurmand in connection with any part of the

a

Project of its funding.

“Srnminininerinaianipnp SY APRS shit ara LOIN ONY RAMAN eR Yen

G cmployaes of ABSL. Simployees of fis coritraciors and employees
of thelr respective sub- contraciors shal be subject to tax on thedr
focally received income only and shall be taxed on that income and
al @ rate no higher then the sani fate applled te elriployeas wiih —

SAA RN ada a nnnapinnnen erent nr pe HOE TA cent leaahemmahaeaaten em Te

ihe Same tax stetus in Sierra Learns of Giher local cornpanies OF |
lower, the rote appiled to emaloyees with the Seine tax statue in :
Sierra Leone of internationa| companies, and for such PUrpOSS only |
shall be treated as tax resident.
: ip ABSL shall be entitled to an exemption from corporate tax an

; income received or accrued pnor to 31 December 2022, Kap thee:

; avoidance of doubt, any losses accrued during thie peciad will not |

be entitled to be carried forward neyond 2022,

1h) No amount payable or receivable by ABSL, is shareholders and
nev afilated companies and the tunders shall be Subject to 3
ransier pricing adjustment or otherwise which is nat consistent with
the principles set out in Ariicle 9 of iia GOD Model Tax
Convention and the OECD Transfer Pric ng Guidelines as amended
from me to lime,

(D GOSL wil not withtiold OF reject any clearances or consents eppied
for by ABSL in respect of tex or dities se long as such cleuanoess
GY CONSENS are consistent with what je agreed in this
Memorandum.

NEON ANN LOLs At SOREN DOE eee wan

+ fete
MEN age 2

1D Detlerraination of the taxable basis of ARSL. whic
,

© iS agreed to by
ABSL and GOSL, will be Issued by GOSL before 21

March 2010.

double tax ireaty to which that shareholder may benefit from) be

KD Rach of ABSL's shareholders $a) (subject! te the provisions any |
7 subiect to tax in Sierra Leone on any Capital gain realised by thai |
|

i

shareholder in relation to the P rorect, Including the sale of all op part

Web nai A Yan By mn Fain NS Nee TPAC ey na enra tease Rata oqreeped cg

| 7
of the business or the shares of ABSL. For ine avoidance of daubs,
i ; u iransfer of shares by any POTSOn OF Company (for hese purposes,

; a Seller) of any of shares in any OOMpany which owris any shares

of ABSL Wor these PUrpCses, an iniermediete Com bany} wil not be
sublect te capital gains fax in Sierra LGONG On any capital gain
realised by that Seller by reason of Suicn Wanster, provided melther
the Seller or ihe intermediate Company is resident in Gierra Leane
Or lax purposes other than solely by reason of the Satier OF, a8 the
i GaSe may be, the Intermediate Company owning shares of ABSL,

TTR e shat ass neten ep tages costly | eese enon aya

illletemend demented temas tert nateten eT wre

ror the purpose of this Appendix réferences to “tax” includes all present and
future lexes, charges, imposis, dulles, levies, customise dulies, excise,
| _ déduciions or withholdings of any kind whatsoever, or any other tax or

ae eevee
A A AN aed. ne CHS lay M98 pa ey

eel tet etek deta set

|
}
j
i

20% .

Se pan tne vr re ARLE AN I (A 16 tempts AEM SANE BE CROAT ANA tl tir ea A RARSNN AE

|
t

wi eH

MASAI ECO NAEAELLE: 2A, Namal ORS Xt EE athe

AE TEAR AE RRNA ON AES AAP IESE S IOI i sets

z
3

ei:
me

s
i
c
t
é.

ose Ahern NARRATE ENE em ORO en cin hb rman Sse
wer.
ee
>
pe Famstcer? 2+ (her AAD ear vinah—a—as aamnanpabangire OpM Pret athe Swe ARAM RRaNABN Rein nih omne Sine annette aga nsaneat

oo Nae em nn TR A Ay UE A nel Ta pti MARA AN Bea =

charge revin 1G ‘the effe
scuriy for a

ie
panailles, addilons, lines, surcnarges

e contral SSL. agrees: fo pracure i
Cv vether | by reason of sucls actions % ie.
Contra Reguiat tons or otherwise) thal ARSL. its share
any documents r

Protect shall be ¢

re Dee:

al 2 Tax ‘, oF any ; amount Paya’ Je an account of or as |
WHKHTISOe@Vver Ghd

i

i

bs 3, 4 a a
ected, a, vk nih veld or ¢ agst assed, toqethe:
ar bierest relating &

war

fot

gt
vy of the foregain
F ws

fsverimpased, ic evi fe with any

“jral Bank shall agres at adi mes
“tig cempliant witt the & acids ge.
SMOers, thea fuyy

rue
eles rt . fo the deveioument, oparation and funding cst the

a Ae AAAI Rey S eR ME NATE GOFAL EON eh Seam iaterkine 47 hatin nmete tras

at the Ge

2 eat

g
wna

®

2

receive and imake payient i acca

et
at
é ureveeth cts ani. ir tty pier EE mead : et Sicha i Evia) ae ete- ifs TOPE eyes CEP PREPS mg
Yt tag if} j Re bheg hd ede bed Ce adieriadte MEP att R kaye s Pe 2 & t Re EeE ob ht itary,

| (B) convert Leones io foreign currency and remit joreign ourrency
| outside of Sierra Le ane e§ permitted under the Exchange Control
| Reguiatt ons In force 2 respect of ine relevant oo a 8 |
refetred to in these Rec sgulat wie Gi the dete of this Memorandum,
a | | :
| | | (Ge mainiain Leones and te reign currency bark 2coouris vile anid
| , outside of Sierra Leone and ae pesit, retain and deal wih Leones
and foreign currency ulleing suioh acoouwnts: ar 2
— |
| id} comply with thelr respective obligations under the dosuroents |
| relevant to the devel: orient, operation and funding of the s Project, |
, | | afd GOOL agress that hall orocure thal all relevant
| officials or public auino hout delay afl documents,
| permes and leences requ Give avec to (ae horegomg.
| | GOSL s all procure 4 inatithe Central Sank shallmake availabie io ABOL |G
| ; SUCH aroun ia of foreign 1 gurrancy as ara necessary for ABSL io comply with:
| Bs os obliquadions under ihe cocumanis releve vent io ine deveopmant, operation
d funding of the Project at ine official rate of exchange or, Pie : such rate
| exists, the rate at which wansactions ore iegally and custome ily eifectedin |
! | | accordance with any Ja ans OF requialens: currently in force in. Slerra Leone. |
Db. Water and Utnites
tata stomata patios a a A. scone ts a
“V1. | Water and juliities | GOSL agrees fo enter into 4 2 Wwaier | rights agreement with ABSL and bABSL |
| ree | shall be charged ata il xed rate of 3 Leone per cuble metre of water used.
ee ee

c Power Purahase Agreement

sees ce eeetnnietag cewene Keke aces a amsigenenant Sanath OARS a

perenne ‘ 5 rs
B ss £ emp ¢ ‘ "
49 ) BRA , {a}
: .
i
H i H
_ !
}
;
$ z <
; t
i
i +
|
i. ? j
; q
j
\
|
Peleg ee he Wee gah ME A ASAE LI TNS NNN OE PEORIA IOC PARED FORRES veuda samoruercinueninmee

OSE. ¥

poe grepares aarp tee ate ANE NA

Ae Aa Nett amanda bm

Mirchase AQTEs ment it ihe 3 PEA) with ABSL
rm obligati ons eae fatoss

airimnia aliens RES ct taal ys adel Perrone

All onter into a Power
and confirms the matt fights

pas ‘ Bega ey ow. 4 fo aie Ted in at tory, 753° % y
in Contact duration of <0 years from stan of operarons,
fits t# Seek et ore or ¢ mardty oF erratic) oy
LER AQGPEEMETH TO BaGdy OT rhe 1b a.5,
° $3 a eh ‘ PR bans
STanicied 2 ne Guaranived
* Siu, wee ant £84
| i wiih co-opera s a8 to scheduling of

ren,
nee
§
2
By
=
3

i
PA

A AAA Ce 4 tne tat

WAM cont Tue dense arena tecceseeeesneaare 8 8 8 SraN gee

WY

APRA tenet RS ALAN AMABE GH

ENB amas tay: Cenneslnamnnne Reyne ANAM HP be anne a's

a a GA FRE ce

|
|
|
|

|
|
|
|
|
|

REL RAR RCRA R APIA SO ROPE AN IES TE RI A

+ restated ro aceon

TARA ht

()

ED Pee

{d)

Ab ase oaelee cen NAMIE RALD RRNA thet tare arin SENSI

nee
Yaeger”

PRI Pepe bal PERERA EA apn amen Anne AAT ita ENOL R CEEOL ARE AL LIAM ONE AE aC aE

Q)

Cahn A HAD my een Ca AAA A RNR NAN AI AIAN OO ane ena wise len sere pA rer as ree

available nON OWE? one faily basis

(ij All other power avaiabie far export by AGL may be bough by GOL
al a raie to be negotiated behween the Parties: and

(iv). Guaranteed d Capac ity tarlf of 20 US cents per kWh for the Guaranteed
fapacity. / ASSL and SOSL shall CiSCuss with a view to in iplementin go,
wn effect no earlier than the Ath anniversery of full operation of the
Project, any capacity tariff alteration. Both pariies acknowledge that
the tariff revision will take nto ccount the national power sector policy
obi: actives. the prevailing state “Ol the power sector and the economics
of a similar power plant with aquivaient capacity.

Neither ii (ner any official or public authoriiy) wil exercise any power in sucn
a way as to restrict ihe amount of any PPA tariff under the

PPA or the method for determining the amount of any PPA tariff or any
adjustment fo any PPA tariff unless in accordance with the PPA,

NeHher it (nor any oficial ae ublic authority) will exercise any power In such
Away as fo restrict, prevent or hase ter the NPA oF any of ABSL's agretd
oiner counterparties io ar PAY th ying 10 ABSL amounts due © A BSL under
the PPA

Nelther it (ner any official or public authority) will exercise any pawur in such
a way as to restrict prevent or hinder ire sale or delivery of qlectriaity in
secordance with the terms of ihe FPA or the performance oy NPA, for any of
ABSLs agreed other counter-parties to a PPA} of the FPA.

Neither it (nor any official or public authority) will exercise any power in such
a way as fo delay the construction or commissioning of the power plant (or
any part therach,

ji shall procure that NPA carries oul ihe necessary steps, in accordance wih
the terms of the PPA, to enable ABSL te connect the power plant (ar any pan
thereol) to the Grid System,

it shall ensure that ABSL has at all times rigtits of connection to and use of
the Grid System so fi anc NPA (or any of ARSL's agreed other counter
parties tas PPA) can perform under the PPA,

It shal! procure thet there is no physical or operational change to the Grid
System which requires @ fe ry sical oy operational change to the power plant
for any part thereohs which might cause ABSL to incur a mate oflal cost or loss

ii shall procure that NPA (or any of 4 ee eqreed other counterparties to a
PPA) shall co- operate with ABSL In relation to shutting down or isolating the
relevant oarts of the Grid System to 4 atio w ABSL ic carry oul any
maintenance, repair, expansion or othe af works fo ihe power plant (or any par.
thereof}, subject on ABSL ¢ iving reasonable notice fo NPA or, as te case
may be, such agree other counterparties.

it shally procure that ihe Mirdstry of Finance shall enier irvio a duaranted in |
favour af ABSL, in a ferm a acceptable to ABSL, in respect of NPA A's tor inose
of any of ABSLs : egread other counter-parties io a FPA} obbgations
fincluding, but not limited to O paytt nent abligations, urider ine PRA). such
guaranties will include thal, hs owe Ainstanding termination af the PPA cofher
than by NPA, or by any of ASSL’s agreed other. counter-parties to a FPA, due
io breach by ABSL) ine obligation fe ot Braniee payments fo ASSL which
would otherwise have besn payable under the PFA had the PPA nal been

farminaiod.

Sad atin ee a Tee

PRERENDER enn

ane Nh 0 ee AE op Re Sete nen ary TERENCE 8 ta niitec cee

itil she ncaa BES A ae a DEA RH aM NALA RN a FSR RE COREE ET IES EES ORIOL LAE IEEE RRA AALS AL RA A AR cs SE
ro AA eda AACN ROARS R RR Ht te Re RRC AERA EN RRR OR. (1, mpeennpen ena

ij
|
t
i
;
|
-
Do
| i
po
i
i
|
z :
: j
z 3
i j
i
i
:
i
;
$ — Yon Serer
-
i j
H :
3 i
H l
|
: {
2 3
:
i i
i
i
-
i :
|
——
roa
; 3
4 a
: :
|
;
a
Pas

|

eaanandmnanmediad demendaneeetaateed

Compliance w vith

| Laws

NETRA vere ana

Change in law

Nationalisation f
Expropriation

AAD LARK RARE Y,

RRA RAEN PII TY Seed)

|

x
i

SAIN CONDE PE EC ANNO SIA NTS ATM eet prirreenpiatot reb aene

00,82 apie.

(K} It shall assist ARSL with procuring OR guarantee from the Mul lateral — i

i 1 MEARS SAG TNNE AW ORR ANN ERM LN AN Ne Punt NA hy SN Ar AY

‘Each Parly confirms that it does not intend ane will nok engage in any illegal activity

NaC Soe EEN

investment Guarantee Agency (MIGA), in @ form acceptable to ABSL. in
respect ofthe NPA's (or hase of any of ABSL's colar reed other counter-parties
to a PPA} obligations Gncnieng bul not iiniled to payment olf! gations) unde: *
the PPA. Such guarantee will inch ude that, any payments due on termination
of ine PPA (other than by NEA, or by any of ABSL’s s agreed other counter-
parties fo @ PPA, due ta breach by ABSLO wall be covered by the gqueranter,

2 tet py:

( if there is @ restructuring of the Sierra Leone electric industry, GOSL shall
ensure that a sultable entity performs the NPATS obligations u nider the PRA, In
eccordance with the terme of the PPA and under the. guarantee of the
Ministry of Finance end (any: MIGA, An entity. shall only be deemed
suilable for the purpose of this paragraph if ABSL. is satisfied that thet enilty
nas suitable iachnical and finencial capability,

7. ony ate ee An nee tet Anne peel =

|
ABSL shall be co biiged to deliver the Guaranteed Ce weciy over ihe year with
associaiad peng ait ies for not meeting this te; ‘get.

SPN

|

i

i

|

lf any law | apr olied In Sierra: Leone comes inte effect or is am ended, modified, |
repealed, withdrawn or replaced (a Change in Law) which hes a material adverse
|

|

| effect on the ability of ABSL, Hs contractors, gub- “COPUPACIOLS, any shareholder or

funder to perform thelr respective anligations under any docurnent relevant io the
developirient, operation or funding of tie project OY 18 cost af or return frorn 6a

doing, efter taking nto account the benefiis associated direct ¥ and expressly with ary

such Change in Law, then GOSL underiakes 4 o grant to the Project, ABS. | is

Fo Ors. sul b-contractors, the sharenciders and the funders any exemption or
cence or other authorisation necessery or desirable te ensure that euch InMereasts,

rights, ablig lations and 6conomic return are not mates ally adversely affected,

i
if there is a dispute between the Pariles in relation to whether the Change in Law has
ihe effect described above, it shall be referred to ihe arbitration nrecedure as agreed
and set oul in this Memorandum or PPA 9 nee the PPA Is in full fores and force and
prior to. the date as sét cut in this Agreeme nit

s ehieeatehdratanadans TOT ee

_

’ * noes i Re . mee ~
rees thal it wail not, for atte empl ° na Hopalise, expropriate ¢ or soniiscate @ ail

GOSL agt

contractors or: any other naity ¢ a the docuinents ralevan t to the devel niet vent

operation and funding of the Project or the share < eaphal of ASL othe. than on ihe

basis of full compensation (including loss of prom fol the afectec parties, including an

amount not less than that required to : repay a principal, interest, lees, costs and
expenses amounts ouistanding to the funders edt Of puraviant to the funding
documents.

Ae ED Bete eee POA Vi ANAM READ TEESE TE AE PE SANE A ly SOOM LEDC EOP ENE PEON YOY REO NACE ET

and ABSL agregs to take reasonable steps thal fis shareholders, affiliates and iis

j
|
|
expatriate employees alsa dé not da se.
|
|

Being a plonser project in Sierra Leone, ADSL agrees that it will comply with all

national Standards in rélailon to enwi ronmental ar tection and Nealth and safety as
required for the type of activilies carried oul under the Project andor py ABSL in
general, ABS OL. agrees ff vat it wil take reasonable steps fo ans we rat nane of iis
group companies will enter into without the prior written oc anger of GOSL (vhich shat!
not be tiweasonaniy withheld) the business ecthily of {he fa oduction in Sierra Leone
of ethanol outside of that outlined in this Memorandum or the Susineass Plan in force

at the relevant time, In the event that ASSL or any of its st parehoters, ouvractars,
sub-contractors or funders are in breach of this Mernorandum uch bremch shall nol
_.b@ grounds for suspending of terminating this Memorandum, or ‘alty ¢ obligation or

Signed on February 6" 2049
At Makent, Sierra Leone

For the Government: Of Sierra Leone

oy en a ee Pao
CS 4,
~

=
Nera ne ti MRA RET ART A AMM Es

Minister of Agriculture, Foresty and Food Seeuriy
Pp
Minister of Eneroy and Water Resources ror Addax & Ory Moldings BY
‘a a fi
Lg ‘ ff
7 fj f a
ee a = i Fi . -
. fom ; & 7 2 eae “ oe ae or ere &
Minister of Fi nEngersig Eed¢nomic Development ne j
Re ra ¥ . 7 # :
“NS ete 7
; { )
Sa ee

re
rade and industry

Zz provision binding 0 ony GOST in under tis Mernarandum 4 The oora! ity fe for an y such breach }
| Shall be, insofar guch preach j iS @.criminal of civil offence in Sierra } GONG Ina penalty |
: ivnposed fol lowing thea 2 application of tthe applica 2DPS orlminal or ciyi! procedure, and
po applicable damages for breach of cop! tae |
i : |
| in the event that COS: BI in Dreach of this Mernerar dum such breach shalt; ws OG !
| i grounds for sus SOah ding. oF terminating Pus Menor ran am Or any obligation or
i provision binding on ABSL UnGer this Memorandum. T rhe pene ly for any Such breach
Is shall Se, insofar such b Feach is & criminal or civil! offence in Serra Leone the penal ity
j , imposed fo) towing the application ofthe AD) aicable criminal or ny?f procedure. ane ‘
i | applicable » damages for breach of contract,
f
Ly | |
|

(16 | Sale of Ethan al | | ABSLagreds to co-oparais wih GGSL in ‘the ¢ developmen! of a pol vligy regarding the

| Creauon of ar etheno! marist within Glerta Leone to function on comercial Pert |
: i | NG agrees ta Supply such market on that: Oasis, to the extent is cain do so withaus
: | being ih breach of any exusting contractual obligations.
